Action for damages for personal injuries suffered by plaintiff as a consequence of his fall- from a bicycle, claimed to be due to the negligence of the defendants in the manner of the operation of a truck. Judgment of the City Court of Yonkers reversed on the law, with costs, and the complaint dismissed, with costs. No actionable negligence chargeable to either defendant was shown. Plaintiff’s fall was not due to any act of the defendants. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.